CUSIP No. 00448Q201 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G (Rule 13d-102) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULES 13d-1(b),(c) AND (d) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(b) (Amendment No.)1 Achillion Pharmaceuticals, Inc. (Name of Issuer) Common Stock, $.001 par value (Title of Class of Securities) 00448Q201 (CUSIP Number) July 1, 2015 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [X] Rule 13d-1(c) [] Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page.The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. CUSIP No. 00448Q201 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Johnson & Johnson EIN:22-1024240 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER-0- 6. SHARED VOTING POWER18,367,346 7. SOLE DISPOSITIVE POWER-0- 8. SHARED DISPOSITIVE POWER18,367,346 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON18,367,346 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.6%* TYPE OF REPORTING PERSONCO *Based on 117,558,885 shares of Common Stock outstanding as of May 1, 2015, as reported in the Issuer’s Report on Form 10-Q for the period ended March 31, 2015 filed with the Securities and Exchange Commission on May 7, 2015. CUSIP No. 00448Q201 1. NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Johnson & Johnson Innovation-JJDC, Inc. EIN:22-2007137 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION New Jersey NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER-0- 6. SHARED VOTING POWER18,367,346 7. SOLE DISPOSITIVE POWER-0- 8. SHARED DISPOSITIVE POWER18,367,346 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON18,367,346 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9)15.6%* TYPE OF REPORTING PERSONCO *Based on 117,558,885 shares of Common Stock outstanding as of May 1, 2015, as reported in the Issuer’s Report on Form 10-Q for the period ended March 31, 2015 filed with the Securities and Exchange Commission on May 7, 2015. CUSIP No. 00448Q201 SCHEDULE 13G ITEM 1(a) NAME OF ISSUER: Achillion Pharmaceuticals, Inc. ITEM 1(b) ADDRESS OF ISSUER’S PRINCIPAL EXECUTIVE OFFICES: 300 George Street New Haven, CT06511 ITEM 2(a) NAME OF PERSON FILING: This statement is being filed by Johnson & Johnson, a New Jersey corporation (“J&J”), and Johnson & Johnson Innovation-JJDC, Inc., a New Jersey corporation (“JJDC”).JJDC is a wholly-owned subsidiary of J&J. The securities reported herein as being held by J&J and JJDC are directly beneficially owned by JJDC.J&J may be deemed to indirectly beneficially own the securities that are directly beneficially owned by JJDC. ITEM 2(b) ADDRESS OF PRINCIPAL BUSINESS OFFICE: One Johnson & Johnson Plaza New Brunswick, NJ 08933 ITEM 2(c) CITIZENSHIP: J&J: New Jersey JJDC: New Jersey ITEM 2(d) TITLE OF CLASS OF SECURITIES: Common Stock, $.001 par value per share (“Common Stock”) ITEM 2(e) CUSIP NUMBER: 00448Q201 ITEM 3 STATEMENTS FILED PURSUANT TO RULES 13D-1(B) OR 13D-2(B) OR (C): Not applicable. ITEM 4 OWNERSHIP: The information set forth in Rows 5 through 9 and 11 of the cover pages of this Schedule 13G is incorporated herein by reference. ITEM 5 OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS: Not applicable. ITEM 6 OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON: Not applicable. ITEM 7 IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT COMPANY: Not applicable. ITEM 8 IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP: Not applicable. ITEM 9 NOTICE OF DISSOLUTION OF GROUP: Not applicable. ITEM 10 CERTIFICATION: By signing below the undersigned certify that, to the best of their knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the Issuer and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 00448Q201 SIGNATURE After reasonable inquiry and to the best of their knowledge and belief, the undersigned certify that the information set forth in this statement is true, complete and correct. Dated:July 2, 2015 JOHNSON & JOHNSON By: /s/ Douglas Chia Name: Douglas Chia Title: Secretary JOHNSON & JOHNSON INNOVATION-JJDC, INC. By: /s/ Steven M. Rosenberg Name: Steven M. Rosenberg Title: Secretary
